DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/22/2022 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,397,144. Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
Patent No. 11,397,144
Claim 1. 
 
A film puncture testing tool for testing resistance to puncturing of a film structure for a product package, 
said film puncture testing tool comprising: a mold insertable into a product package and including a slot; and 

an insert positioned in the slot in an orientation extending outwardly of the slot to simulate an object in the product package.

Claim 1. 
 
A film puncture testing tool for testing resistance to puncturing of a film structure for a product package, 
said film puncture testing tool comprising: a tray mold insertable into a product package and including one slot; and 

an insert terminating in an end, the insert being positioned in the slot in an orientation with the end extending outwardly of the slot so that a film structure to be tested can be sealed to the product package over the mold and the insert. 
 
Claim 9.

A film puncture testing tool for testing resistance to puncturing of a film structure for a product package, 

said film puncture testing tool comprising: 

a mold insertable into a product package; and 


an insert extending outwardly from the mold so that a film structure to be tested can be sealed to the product package over the mold and the insert.
Claim 1. 
 
A film puncture testing tool for testing resistance to puncturing of a film structure for a product package, 

said film puncture testing tool comprising: 

a tray mold insertable into a product package and including one slot; and 

an insert terminating in an end, the insert being positioned in the slot in an orientation with the end extending outwardly of the slot so that a film structure to be tested can be sealed to the product package over the mold and the insert.
Claim 11.

A film puncture testing tool for testing resistance to puncturing of a film structure for a product package, 

said film puncture testing tool comprising: 

a mold insertable into a product package, the mold having a plurality of slots; and 













a plurality of inserts, each positionable in a slot in 





an orientation extending outwardly of the mold.
Claim 1. 
 
A film puncture testing tool for testing resistance to puncturing of a film structure for a product package, 

said film puncture testing tool comprising: 

a tray mold insertable into a product package and including one slot; and 

an insert terminating in an end, the insert being positioned in the slot in an orientation with the end extending outwardly of the slot so that a film structure to be tested can be sealed to the product package over the mold and the insert.





Claim 8. 

The method of claim 6 wherein the tray mold includes a plurality of slots.
Claim 7. 


The method of claim 6 wherein 

the insert has a pointed end that extends outwardly from the slot and wherein the pointed end extends beyond a plane of the covered tray mold.
Claim 14.

A method for testing the resistance of a film structure on product package to puncturing, said method including the steps: 

inserting a mold having a slot into a product package; 

inserting an insert into the slot, the insert extending outwardly from the mold; and 



covering the mold and the insert with a film structure to be tested.
Claim 6.

A method for testing the resistance of a film structure on product package to puncturing, said method including the steps: 

inserting a tray mold having a slot into a product package; 

inserting an insert into the slot, the insert having a portion that extends outwardly from the slot to simulate a rigid object in the product package; and 

covering the tray mold and the insert with a film structure to be tested.
Claim 18.

A method for testing the resistance of a film structure on product package to puncturing, said method including the steps: 

inserting a mold into a product package, 

the mold having a portion adapted to simulate an object in the product package; and 


covering the mold and the insert with a film structure to be tested.
Claim 17. 

A method for testing the resistance of a film structure on product package to puncturing, said method including the steps: 

inserting a tray mold into a product package, 

the tray mold having at least one insert extending outwardly therefrom to simulate a rigid object in the product package; and 

covering the tray mold and the insert with a film structure to be tested.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855